Title: To Benjamin Franklin from Sartine, 14 April 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


à Versailles le 14. Avril 1780.
J’ai lu, Monsieur, avec beaucoup d’attention la Lettre que vous m’avez fait l’honneur de m’écrire le 20. mars dernier au Sujet de l’Enquête que vous avez fait faire sur ce qui s’est passé entre le Commodore Jones et le Capne. Landais. Puisque vous avez trouvé beaucoup de Contradiction dans les Declarations des parties, et dans les preuves Ecrites qu’elles ont produites pour les appuyer, Je pense comme vous que le seul Parti a prendre est d’assoupir entierement cette affaire qui, Si elle étoit renvoyée à l’Examen d’un Conseil de Guerre en amerique, ne pourroit faire que le plus mauvais Effet.
J’ai l’honneur d’etre avec une parfaite Consideration votre tres humble et tres obeissant Serviteur,
(signé) De Sartine.
M. Franklin.